Case 2:20-cv-00511-SPC-MRM Document 1-2 Filed 07/17/20 Page 1 of 1 PageID 11




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

DELROY A. CHAMBERS, JR.,

       Plaintiff,

v.

SCHIFF REALTY, INC.,

      Defendant.
______________________________/

                              SUMMONS IN A CIVIL ACTION

TO:    SCHIFF REALTY, INC.
       C/O EDWARD SCHIFF (REGISTERED AGENT)
       1314 CAPE CORAL PARKWAY E
       318-319
       CAPE CORAL, FL 33904

A lawsuit has been filed against you. Within 21 days after service of this summons on you (not
counting the day you received it) — or 60 days if you are the United States or a United States
agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12 (a)(2) or
(3) — you must serve on the plaintiff an answer to the attached complaint or a motion under
Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiff’s attorney, whose name and address are:

                              Joshua A. Glickman, Esq., josh@sjlawcollective.com
                              Shawn A. Heller, Esq., shawn@sjlawcollective.com
                              Social Justice Law Collective, PL
                              974 Howard Ave., Dunedin, FL 34698

If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.


                                                            CLERK OF COURT



Date:______________________                                 ______________________________
                                                            Signature of Clerk or Deputy Clerk
